Citation Nr: 0118974	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln Nebraska, which denied the benefit sought on appeal.

The Board notes that the veteran, in his substantive appeal 
(VA Form 9) submitted in January 1999, appears to have raised 
the issue of entitlement to service connection for moles.  As 
this additional issue has not been adjudicated and developed, 
and as it is not intertwined with the issue on appeal, it is 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  The Board also notes that during the veteran's 
personal hearing in May 2001, the veteran's representative 
indicated that any additional issues the veteran had would be 
addressed to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The veteran's currently diagnosed chronic obstructive 
pulmonary disease (COPD) has not been shown to be related to 
herbicide exposure in Vietnam nor any other incident of the 
veteran's active military service.


CONCLUSION OF LAW

COPD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Procedural Issue

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In this case, the Board finds that the duties to 
notify and to assist have been met. The veteran was provided 
with notice of the evidentiary requirements and laws and 
regulations relative to the criteria for establishment of 
entitlement to service connection for COPD due to herbicide 
exposure in the decision of the RO dated in March 1998, as 
well as the statement of the case (SOC) issued in January 
1999,  and supplemental statement of the case (SSOC) dated in 
March 1999.  The veteran was given additional opportunity to 
submit or identify any other relevant records during the 
personal hearing conducted at the RO in February 1999, as 
well as during the video hearing conducted with the 
undersigned in May 2001.  There is also medical evidence of 
record concerning the veteran's current disability as well as 
a VA examination conducted in August 1997.  Further 
examination is not considered necessary in order to consider 
the veteran's claim.  

During the May 2001 hearing before the undersigned, the 
veteran's representative indicated that the status of the 
veteran's unavailable service medical records should be 
"clarified".  The representative called the Board's 
attention to the January 1999 SOC wherein the RO included the 
service medical records in the list of reviewed evidence but 
then in the "Reasons and Bases" portion of the SOC   
indicated that the service medical records were not 
available.  Careful review of the claims folder reveals the 
RO informed the veteran, by letter, in October 1997, that his 
service medical records were unavailable and possibly 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in July 1973.  The veteran was requested to provide 
any copies of service medical records he might have in his 
possession.  The RO again contacted the veteran by letter in 
December 1997 to request the veteran complete and return a NA 
Form 13075 to aid the RO in its attempt to obtain his service 
medical records.  The completed form was returned and 
subsequently forwarded to the NPRC.  A "Formal Findings on 
Unavailability of Service Medical Records", dated in March 
1998, further documents the RO's requests for records and the 
NPRC's responses.  Furthermore, both the rating decision and 
the SSOC issued in March 1998 indicated that the veteran's 
service medical records were unavailable.  Thus, the Board 
finds that there is no need to return this case to the RO for 
further "clarification". 

It is further noted that in response to repeated questions by 
the undersigned during the personal hearing conducted in May 
2001, the veteran and his representative indicated that they 
had no further evidence or argument to present.  The veteran 
specifically stated that no VA physician nor any private 
physician had ever opined that his current COPD was related 
to his exposure to herbicides in service, or any other 
incident of service.  The veteran also testified that he was 
never treated for herbicide exposure or any respiratory 
disorder in service.  The Board, therefore, finds that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The VA has 
fulfilled its duties to notify and assist under the VCAA, and 
the Board will now review the veteran's claim on the merits.

II.  Issue on appeal

The veteran, through written statements and testimony 
presented at hearings conducted in February 1999 and May 
2001, contends that his currently diagnosed COPD is the 
result of his exposure to herbicides while stationed in the 
Republic of Vietnam during service.  He claims that he served 
approximately six months in Vietnam, primarily as a 5-ton 
dump truck driver working with combat engineers to build the 
air strip at Lai Khe and the streets of Di An.  During this 
period of time he observed the defoliant being sprayed and it 
actually landed on him.  Although he did develop a rash from 
this exposure he never reported to sick call.  The veteran 
also stated that he had never been treated in service for any 
respiratory problems.  In fact, he believed he was in the 
best physical condition of his life when he returned from 
Vietnam and was discharged from the service.  See May 2001 
Hearing Transcript, pp. 8 and 15.  

The veteran's Certificate of Discharge, DD Form 214, 
indicates that the veteran had active service from February 
1964 to January 1966, which included service in the Republic 
of Vietnam during the Vietnam Era.  His military occupational 
specialty was "heavy vehicle driver" and his last duty 
assignment prior to discharge was the First Engineering 
Battalion in the Republic of Vietnam.  

The veteran and his spouse further testified in 1999, that 
the veteran began to develop breathing problems, especially 
while sleeping, approximately five years after service.  
Later he also developed a cough and shortness of breath.  He 
was first diagnosed with sleep apnea in the 1980's. He was 
not diagnosed with COPD or treated for respiratory problems 
until he went to the VA.  This is consistent with the 
information the veteran supplied on his original application 
for VA benefits submitted in August 1997.  On that original 
application, the veteran stated he had been treated for 
breathing problems in June and July 1997 at the VA which he 
felt might be related to his exposure to Agent Orange in 
service.  At the recent video hearing held in April 2001, the 
veteran indicated that he was first diagnosed and treated by 
VA in 1988.  The veteran answered no when asked if any 
physician related his COPD to Agent Orange exposure.  He said 
the doctors would not sign any papers and he went to a 
private doctor who would not do anything.

The RO requested all the veteran's VA medical records from 
date of service discharge in 1966 to the present.  VA 
outpatient treatment records were received, dated from June 
1997, when he was treated for respiratory problems, 
especially when sleeping.

The veteran was examined by VA in August 1997.  The veteran 
related that he had been having difficulty breathing for the 
past few years and he felt it was secondary to Agent Orange 
exposure.  The examiner noted the veteran's history of 
exposure in Vietnam.  The diagnoses included (1) history of 
Agent Orange exposure, by history; (2) morbid obesity, with 
sleep apnea; and (3) COPD, with tobacco abuse.  No 
relationship between COPD and the veteran's claimed Agent 
Orange exposure was reported.

By rating decision dated in March 1998 the RO denied the 
veteran's claim for service connection for COPD due to 
exposure to herbicides; the veteran completed his appeal.

Legal analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (known as the Vietnam era), and who have a 
disease specified by statute, shall be presumed to have been 
exposed to an herbicide agent during such service, unless 
there is affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.309(e).  The Court has 
held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of [a claim 
for service connection] where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116 (a) or 38 
C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 
(1999) (the Court held that because there was no evidence 
that the appellant had developed an enumerated disease, the 
Board's implicit determination that the appellant had 
presumptive in-service exposure is erroneous as a matter of 
law).  In other words, if a veteran does not have a condition 
listed in VA laws and regulations as presumed to be related 
to herbicide exposure, there is no presumption that the 
veteran was in fact exposed to herbicides in service.  See 
id.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.

Initially, the Board finds that while the veteran has been 
diagnosed with COPD, this disorder is not among the types of 
conditions for which a causal relationship to Agent Orange 
exposure has been established.  Id.  Therefore, although the 
veteran served in the Republic of Vietnam during the Vietnam 
era, see 38 C.F.R. § 3.2(f), there is no competent medical 
evidence of record that he has been diagnosed with one of the 
disorders listed under 38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. 
§ 3.309(e), and, as such, he is not entitled to presumptive 
service connection for the claimed disorder based on Agent 
Orange exposure.  See McCartt, 12 Vet. App. at 168.

Nevertheless, although the veteran has not been shown to have 
a condition for which presumption service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation).

In the present case, although the veteran's service medical 
records were unavailable, and presumed destroyed, the veteran 
has testified that he had no respiratory problems during 
service nor was he diagnosed and/or treated for such during 
service.  He also testified that he was exposed to Agent 
Orange while in Vietnam.  Following service separation, the 
earliest clinical treatment records regarding COPD are dated 
in 1997.  The RO requested VA records dated since 1966, but a 
negative reply was received with regard to records prior to 
June 1997.  Neither the VA treatment records dated from June 
1997 nor the report of the VA examination conducted in August 
1997 indicated that the veteran's COPD originated during his 
active military service, or that the COPD was in any way 
related to an incident of the veteran's military service, 
including possible exposure to herbicides.  At the time of 
the VA examination in August 1997, the veteran's assertions 
that his respiratory disorder was related to Agent Orange 
exposure was noted.  The diagnoses included history of Agent 
Orange exposure by history and COPD with tobacco abuse.  The 
CODP was not indicated to be related to service or the 
veteran's claimed Agent Orange exposure in service.  In 
addition, during his personal hearing the veteran testified 
that no physician had related his COPD to Agent Orange 
exposure from service.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
COPD.  In summary, the medical evidence does not demonstrate 
that the veteran has been diagnosed with a respiratory 
disorder recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  Additionally, 
there is no medical opinion or other competent medical 
evidence suggesting that any currently diagnosed COPD is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service.  
There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  
While there is medical evidence of a current diagnosis of 
COPD, there is no evidence of problems or complaints in 
service, or for a number of years thereafter, and the medical 
evidence of record does not show a relationship between the 
current disorder and service.  Accordingly, further 
development or examination is not considered necessary.  The 
preponderance of the evidence is against the veteran's claim.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Service connection for COPD as a result of exposure to 
herbicide agents used in Vietnam is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


